In re Expungement Petition of Vincent S., Nos. 607 and 608, September Term 2021.
Opinion by Kehoe, J.

CRIMINAL PROCEDURE—EXPUNGEMENT—COURT’S AUTHORITY TO
ORDER EXPUNGEMENT AT ANY TIME FOR GOOD CAUSE SHOWN

Md. Code, Crim. Proc. § 10-105(c)(9) authorizes courts to order the expungement of
records relating to certain categories of criminal and juvenile cases “at any time on a
showing of good cause.” The scope of a court’s authority to grant a petition for
expungement even though the minimum waiting period has not expired is limited to the
categories of offenses and dispositions specified in § 10-105. A court’s authority to grant
expungement at any time for good cause shown does not extend to the broader categories
of convictions eligible for expungement pursuant to Md. Code Crim. Proc. § 1-110.
Circuit Court for Baltimore County
Case Nos. 03-K-01-001296
          03-K-05-001498


                                                                                                  REPORTED

                                                                                   IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                 Nos. 607 & 608

                                                                                              September Term, 2021

                                                                                   ______________________________________

                                                                                    IN RE EXPUNGEMENT PETITION OF

                                                                                                  VINCENT S.

                                                                                   ______________________________________

                                                                                         Kehoe,
                                                                                         Leahy,
                                                                                         Moylan, Charles E., Jr.,
                                                                                           (Senior Judge, Specially Assigned)
                                                                                                       JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Kehoe, J.
                                                                                   ______________________________________


                                                                                           Filed: July 5, 2022



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2022-07-05 11:14-04:00




Suzanne C. Johnson, Clerk
    Maryland’s statutes pertaining to expungement are codified as Title 10, Subtitle 1 of

the Criminal Procedure Article. Crim. Proc. § 10-105(c)(9) authorizes courts to grant

petitions for expungement “at any time on a showing of good cause.” The issue in this

appeal is whether the exercise of this authority is limited to the relatively narrow class of

records that can be expunged pursuant to § 10-105 or whether it extends to the much

broader universe of records that can be expunged pursuant to Crim. Proc. § 10-110. Vincent

S. urges us to give a broad reading to § 10-105(c)(9). It is the State’s view that we should

construe subsection (c)(9) narrowly. We agree with the State.

    Mr. S. filed two petitions for expungement of convictions and related court and police

records in the Circuit Court for Baltimore County pursuant to Crim. Proc. § 10-110. After

a hearing, the circuit court denied both requests. Mr. S. has appealed both judgments.1 He

presents five questions for our review, which we have consolidated and rephrased as

follows:

         Did the circuit court err when it denied Mr. S.’s expungement petitions?2




    1
      Because the parties raise the same arguments in both appeals, we will address them
in one opinion.
    2
        The issues presented by Mr. S. in Appeal No. 607 are (emphasis added):
         1. Whether the trial court erred in holding that expungement was unavailable
         under a conviction for first degree burglary, where the expungement statutes
         provide for such expungement.
         2. Whether the trial court erred in holding that expungement was unavailable
         in view of the existence of the subsequent conviction provisions of the
         expungement statute.


                                             -1-
    We will affirm the judgments of the circuit court.

                                      B ACKGROUND

                 The Burglary Convictions (Appeal No. 607, 2021 Term)

    On September 25, 2001, Mr. S. pled guilty to two counts of first-degree burglary. The

court imposed a five-year suspended sentence with two years of supervised probation and

ordered Mr. S. to pay restitution in the amount of $1,600. He failed to pay the restitution in

full. On June 26, 2003, he pled guilty to violating a condition of probation and was

sentenced to “time served.” There is a notation on the clerk’s worksheet to the effect that

the case was closed unsatisfactorily and that the matter was referred to the State Central

Collection Unit for collection of the balance of the unpaid restitution. It appears that Mr.

S. made no further efforts to pay the restitution until the CCU garnished his wages in 2016.

Mr. S. ultimately paid the court-ordered restitution, as evidenced by an order of satisfaction

filed by the State on May 8, 2018 acknowledging that “this case has been paid, settled, and

satisfied.”




       3. Whether the trial court erred in holding that appellant had not satisfied
       sentences, under [Crim. Proc.] § 10-110(c).
       4. Whether the trial court erred in failing to recognize its authority under
       [Crim. Proc.] § 10-105(c)(9) to grant expungement; with corresponding
       failure to consider a good cause basis for expungement.
    Mr. S.’s issues in Appeal No. 608 are the same as those raised in No. 607, with one
exception (emphasis added):
       1. Whether the trial court erred in holding that expungement was unavailable
       under a conviction for theft, $500.00 plus, where the expungement statutes
       provide for such expungement.


                                            -2-
                The Felony Theft Conviction (Appeal No. 608, 2021 Term)

    On June 4, 2002, Mr. S. was convicted of felony theft of property with a value of $500

or more.3 The court sentenced him to five years of incarceration, all but three consecutive

weekends suspended, together with three years of supervised probation. The court also

ordered him to pay restitution in the amount of $1,300. In 2005, Mr. S. appeared before the

District Court and admitted to violating the terms of his probation. Consequently, the court

imposed two years of the previously suspended sentence, less 126 days credited for time

served.

                                  The Subsequent Offenses

    On November 3, 2003, Mr. S. pled guilty to one count of misdemeanor possession of

drug paraphernalia, and the District Court sentenced him to pay a fine of $50.

    Finally, on March 1, 2005, the District Court convicted Mr. S. of acting as a home

improvement contractor without a license in violation of Md. Code, Bus. Reg. § 8-601(a).

The court sentenced him to 30 days of incarceration and ordered him to pay $3,200 in

restitution.




    3
      At the time of Mr. S.’s arrest and conviction, theft of property with a value of $500
or more was a felony. See Md. Code (1957, 1996 Repl. Vol., 2000 Supp.) Art. 27 § 342(f)(1)
(“A person convicted of theft where the property or services that was the subject of the
theft has a value of $500 or greater is guilty of a felony[.]”). Presently, theft of property of
a value of less than $1,500 is a misdemeanor. Md. Code, Crim. Law § 7-104(g)(2).


                                             -3-
                               The Petitions for Expungement

    On March 10, 2020, Mr. S. filed two petitions requesting that the circuit court employ

the authority granted to it by Md. Code, Crim. Proc. § 10-110 to enter orders expunging

“all police and court records” relating to his first-degree burglary and felony theft

convictions. In each petition, he averred that:

        Fifteen years have passed since the satisfactory completion of the sentence(s)
        imposed for all convictions for which expungement is requested, including
        parole, probation, or mandatory supervision. Since the date of conviction[,]
        I have not been convicted of a crime not now eligible for expungement. I am
        not now a defendant in any pending criminal action.

    On April 13 and 16, 2020, the State filed answers to the petitions. Pertinent to the issues

raised on appeal, the State asserted that:

    (1) Mr. S.’s first-degree burglary and felony theft were “not yet eligible for

expungement” because of Mr. S.’s subsequent criminal convictions; and

    (2) Mr. S. was not eligible for expungement of any of his convictions because he had

been convicted of acting as a contractor without a license in violation of Bus. Reg. § 8-601.

The State pointed out that this offense is not among the crimes eligible for expungement

enumerated in Crim. Proc. § 10-105 or Crim. Proc. § 10-110. The State maintained that Mr.

S. had not established that he had satisfied the sentences imposed for his first-degree

burglary convictions 15 years prior to filing his expungement petition as required by Crim.

Proc. § 10-110(a).4




    4
     At the circuit court level, the State also asserted that Mr. S. was not entitled to
expungement of his felony theft conviction because he had violated the terms of his

                                             -4-
    On May 26, 2021, the circuit court held a hearing on both petitions. The arguments

presented to the court are substantively the same as presented to us and we will summarize

them shortly. At the close of the hearing, the court deferred ruling from the bench to provide

Mr. S.’s counsel with an opportunity to file a post-hearing memorandum of law. After

reviewing the memorandum, the court issued orders denying each petition.

                              T HE S TANDARD OF R EVIEW

    Whether a petitioner is statutorily entitled to the expungement of a prior arrest or

conviction is a question of law, which we review de novo. See In re Expungement of Dione

W., 243 Md. App. 1, 3 (2019). As a general rule, “[t]he [expungement] statute seems to

lodge no discretion in the court, but to mandate either granting or denying the relief, based

upon statutorily defined entitlement, or the lack of it.” State v. Nelson, 156 Md. App. 558,

568 (2004) (cleaned up). For this reason, “a court has no discretion to deny the remedy of

expungement if a person has demonstrated his or her statutory entitlement to it.” Id.




probation for that offense and “violation of probation charges are not covered in the
Criminal Procedure Article of the Maryland Code, sections 10-105(a) and 10-110(a).” The
State did not present this contention on appeal.


                                            -5-
                                 T HE R ELEVANT S TATUTES

    As we have previously noted, the Maryland statutes pertaining to expungement are

set out in Title 10, Subtitle 1 of the Criminal Procedure Article. The two pieces of this

complicated statutory scheme that are relevant to the parties’ contentions are Crim. Proc.

§§ 10-105 and -110.

    In very broad strokes, § 10-105(a) authorizes courts to grant expungement petitions

when: (1) the petitioner was acquitted, the charges were nolle prossed, stetted, dismissed

pursuant to Crim. Law § 3-207,5 or transferred to the juvenile court; (2) the petitioner was

convicted “of only one criminal act, and that act is not a crime of violence” and

subsequently receives “a full and unconditional pardon by the Governor”; (3) the petitioner

was convicted or found to be not criminally responsible for a number of minor, non-violent

offenses, e.g., panhandling; or (4) the petitioner was convicted of possession of marijuana

pursuant to Crim. Law § 5-601.

    The statute also sets time limitations for filing expungement petitions. Crim. Proc.

§ 10-105(c)(1) provides that a petition for expungement based upon an acquittal, a nolle




    5
        Crim. Law § 3-207 states:
         (a) On a pretrial motion of the State, a court may dismiss a charge of assault
         if:
         (1) the victim and the defendant agree to the dismissal; and
         (2) the court considers the dismissal proper.
         (b) The defendant shall pay the costs that would have been incurred if the
         defendant had been found guilty.


                                              -6-
prosequi, or a dismissal for most of the offenses listed in the statute may not be filed within

three years of the date of disposition, unless the petitioner files a waiver and release of all

tort claims arising from the charge; § 10-105(c)(4) states that an expungement petition

based upon a gubernatorial pardon must be filed within ten years of the date that the pardon

was signed by the Governor; and § 10-105(c)(8) provides that a petition for a conviction

of possession of marijuana may not be filed within four years of the date of conviction.

Finally, § 10-105(c)(9) states that “[a] court may grant a petition for expungement at any

time on a showing of good cause.” Section 10-105(c)(9) is the centerpiece of Mr. S.’s

appellate contentions.

    Crim. Proc. § 10-110 authorizes courts to grant expungement petitions for a variety of

more serious offenses, including felony theft, § 10-110(a)(2)(i), and first-degree burglary,

§ 10-110(a)(2)(iii). Pertinent to the contentions raised by the parties, § 10-110(c)(3)

provides that a petition for expungement of a felony conviction “may not be filed earlier

than 15 years after the person satisfies the sentence or sentences imposed for all convictions

for which expungement is requested, including parole, probation, or mandatory

supervision[.]” Additionally, § 10-110(d)(1) states:

       If the person is convicted of a new crime during the applicable time period
       set forth in subsection (c) of this section, the original conviction or
       convictions are not eligible for expungement unless the new conviction
       becomes eligible for expungement.

    As we have noted, in 2005, Mr. S. was convicted of acting as a home improvement

contractor without a license in violation of Bus. Reg. § 8-601(a). This offense is not




                                             -7-
included in the list of offenses eligible for expungement in either Crim. Proc. § 10-105 or

§ 10-110.

                                          A NALYSIS

    To this Court, Mr. S. first asserts that he has satisfied the statutory criteria for

expungement of the 2001 burglary convictions and the 2002 felony theft conviction. This

is clearly not correct. As the State points out in its briefs, Mr. S. finished paying the

restitution ordered by the court for the burglary conviction in 2018. Fifteen years has not

expired since 2018. And, as to both the burglary and the theft convictions, Mr. S. was

subsequently convicted of violating Bus. Reg. § 8-601(a). Because this conviction is not

eligible for expungement, his theft and burglary convictions are also “not eligible for

expungement.” Crim. Proc. § 10-110(d)(1).

    Mr. S.’s second argument is based on Crim. Proc. § 10-105(c)(9), which gives courts

the authority “to grant a petition for expungement at any time on a showing of good cause.”

He asks us to vacate the circuit court’s order and to “remand with instructions to conduct a

hearing concerning the issue of good cause.” This contention is based on the assumption

that subsection (c)(9) grants courts plenary authority to grant petitions for expungement

even if the petitioner is unable to satisfy the relevant statutory criteria. We do not agree

with Mr. S.’s interpretation of the statute.

    Our goal when construing a statute “is to ascertain and effectuate the actual intent of

the General Assembly.” Mercer v. Thomas B. Finan Ctr., 476 Md. 652, 694 (2021) (cleaned

up). Statutory construction involves:




                                               -8-
      an examination of the statutory text in context, a review of legislative history
      to confirm conclusions or resolve questions from that examination, and a
      consideration of the consequences of alternative readings. “Text is the plain
      language of the relevant provision, typically given its ordinary meaning,
      viewed in context, considered in light of the whole statute, and generally
      evaluated for ambiguity. Legislative purpose, either apparent from the text or
      gathered from external sources, often informs, if not controls, our reading of
      the statute. An examination of interpretive consequences, either as a
      comparison of the results of each proffered construction, or as a principle of
      avoidance of an absurd or unreasonable reading, grounds the court’s
      interpretation in reality.”

Blue v. Prince George’s County, 434 Md. 681, 689 (2013) (quoting Town of Oxford v. Koste,

204 Md. App. 578, 585-86 (2012), aff’d, 431 Md. 14 (2013)).

    The first step in this process is to set out the relevant statutory provision in context.

Section 10-105(c) states (emphasis added):

      (c)(1) Except as provided in paragraph (2) of this subsection, a petition for
      expungement based on an acquittal, a nolle prosequi, or a dismissal may not
      be filed within 3 years after the disposition, unless the petitioner files with
      the petition a written general waiver and release of all the petitioner’s tort
      claims arising from the charge.
      (2) A petition for expungement based on a probation before judgment or a
      stet with the requirement of drug or alcohol abuse treatment may not be filed
      earlier than the later of:
         (i) the date the petitioner was discharged from probation or the
         requirements of obtaining drug or alcohol abuse treatment were
         completed; or
         (ii) 3 years after the probation was granted or stet with the requirement of
         drug or alcohol abuse treatment was entered on the docket.
      (3) A petition for expungement based on a nolle prosequi with the
      requirement of drug or alcohol treatment may not be filed until the
      completion of the required treatment.




                                            -9-
      (4) A petition for expungement based on a full and unconditional pardon by
      the Governor may not be filed later than 10 years after the pardon was signed
      by the Governor.
      (5) Except as provided in paragraph (2) of this subsection, a petition for
      expungement based on a stet or a compromise under § 3-207 of the Criminal
      Law Article may not be filed within 3 years after the stet or compromise.
      (6) A petition for expungement based on the conviction of a crime under
      subsection (a)(9) of this section may not be filed within 3 years after the
      conviction or satisfactory completion of the sentence, including probation,
      that was imposed for the conviction, whichever is later.
      (7) A petition for expungement based on a finding of not criminally
      responsible under subsection (a)(9) or (10) of this section may not be filed
      within 3 years after the finding of not criminally responsible was made by
      the court.
      (8) A petition for expungement based on the conviction of a crime under
      subsection (a)(12) of this section may not be filed within 4 years after the
      conviction or satisfactory completion of the sentence, including probation,
      that was imposed for the conviction, whichever is later.
      (9) A court may grant a petition for expungement at any time on a showing
      of good cause.

    The fatal flaw in Mr. S.’s argument lies in his interpretation of the phrase “at any time

on a showing of good cause” as used in Crim. Proc. § 10-105(c)(9) to mean at any time

and regardless of other limitations, including the limitations imposed by § 10-110. When

it is read in context, § 10-105(c)(9) grants courts discretionary authority to relieve a

petitioner of the time requirements for filing an expungement petition only as to those

circumstances described in the preceding subsections of Crim. Proc. § 10-105(c). See

Baltimore Retail Liquor Package Stores Ass’n v. Kerngood, 171 Md. 426, 431 (1937)

(“‘[A] proviso should always be construed with reference to the immediately preceding

parts of the clause or section to which it is attached.’” (quoting Wolf v. Bauereis, 72 Md.



                                           - 10 -
481, 485 (1890)); see also Price v. Upper Chesapeake Health Ventures, 192 Md. App. 695,

708 (2010) (Statutory savings clauses and provisos are “usually strictly construed.” (citing

2A Norman J. Singer, et al., SUTHERLAND STATUTORY CONSTRUCTION §§ 47.8 and 47.12

(7th ed. 2008)).

    Although Mr. S. asserts to the contrary, our analysis in State v. Nelson, 156 Md. App.

558 (2004), reinforces our plain-language interpretation. Nelson was arrested and charged

with intent to distribute a controlled dangerous substance, marijuana possession, and theft

under $500. Id. at 560. He pled guilty to possession of marijuana and entered an Alford

plea to the theft count. Id. at 560-61. The State nol prossed the charge of possession with

intent. Id. Nelson subsequently sought expungement of the possession with intent charge.

Id. Following a hearing held five days after Nelson had filed the expungement petition and

only two days after the State had been served, the circuit court granted his request. Id. The

State responded with a “Motion to Vacate Order of Expungement,” wherein it argued that

it had been entitled to a hearing pursuant to Crim. Proc. § 10-105. Id. at 563. The court

denied that motion. Id.

    On appeal, the State argued that the circuit court had erred in holding a hearing on

Nelson’s petition “prior to the lapse of the time provided in § 10-105(d)(2) for the State to

file an objection.” Id. at 564. Citing the “good cause” provision, then codified as Crim.

Proc. § 10-105(c)(5), Nelson countered that the words “at any time” contained therein

constituted a “saving clause which renders the notice and hearing provisions merely

directory, rather than mandatory.” 156 Md. App. at 565. We reversed the judgment of the

circuit court, reasoning, in pertinent part:


                                               - 11 -
       Applying the recognized test of statutory construction to the language here
       under consideration, we cannot agree that the ability of the court to grant
       expungement “at any time for good cause” is to be read in the abstract. To do
       so renders the carefully crafted notice and time provisions meaningless.

Id. at 566. We further concluded that “[t]o agree with [Nelson]’s position would effectively

deprive the public, through its representative, the State’s Attorney, the opportunity to

oppose petitions for expungement where, as here, statutory criteria for expungement are

lacking.” Id. at 567 (emphasis added).

    Based upon our analysis in Nelson, we conclude that Crim. Proc. § 10-105(c)(9) does

not grant a court a carte blanche to disregard the statutory prerequisites for expungement.

Rather, subsection (c)(9) is properly construed as granting courts the discretion to relieve

a petitioner of the time requirements set forth in the immediately preceding eight

subsections of § 10-105. Section 10-105(c)(9) does not apply to Mr. S.’s expungement

petitions because they were filed pursuant to Crim. Proc. § 10-110. That statute does not

contain a provision that grants courts the discretion to grant expungements at any time upon

a showing of good cause.

    The relevant legislative history confirms our interpretation. In 1975, the General

Assembly enacted, and the Governor signed, House Bill 482, codified as Article 27, §§

735-41, which established a statutory scheme for the expungement of certain police and

court records. The statute’s stated purposes were “providing for the expungement of certain

police and court records, providing procedures for such expungement, prohibiting certain

practices concerning criminal charges not resulting in conviction, and relating generally to




                                           - 12 -
criminal records.” 1975 Md. Laws, Chap. 260. In Stoddard v. State, 395 Md. 653, 664

(2006), the Court explained that:

        One of the General Assembly’s purposes in providing for an expungement
        procedure was to help protect individuals seeking employment or admission
        to an educational institution, by entitling them to expungement of unproven
        charges, so that those individuals could avoid being unfairly judged during
        their application processes.[6]

    Article 27 § 737 governed eligibility for the expungement of such records, and

provided, in pertinent part:

        (a)   If a person is charged with the commission of a crime and
              (1) Is acquitted, or
              (2) The charge is otherwise dismissed or quashed, or
              (3) A judgment of probation without finding a verdict is entered, or
              (4) A nolle prosequi is entered, or
              (5) The proceeding is placed on the stet docket,
        he may file a petition setting forth the relevant facts and requesting
        expungement of both the police records and the court records pertaining to
        the charge.
                                         *     *      *
        (c) The petition may not be filed earlier than three years nor later than eight
        years after the date the judgment or order was entered or the action was taken
        which terminated the proceeding. However, the three-year waiting period
        does not apply to a charge specified in subsection (a)(1) or (a)(2) if a person
        files, with the petition, a written general waiver and release, in proper legal
        form, of all claims he may have against any person for tortious conduct
        arising from the charge.




    6
     Similar language can be found in Robert B. v. State, 193 Md. App. 620, 637 (2010),
and Mora v. State, 123 Md. App. 699, 715 (1998).


                                             - 13 -
Md. Code (1975), Art. 27, § 737(a) and (c).

    As is evident from § 737(a), the General Assembly initially limited the availability of

expungements to persons who were never convicted of the crime with which they were

charged—and generally only after the expiration of a three-year waiting period.

    Section 737 was frequently amended in the years after its enactment. The amendments

relevant to the issues raised in this appeal began in 1982, when the General Assembly

authorized courts to grant expungement petitions by individuals whose convictions for non-

violent crimes were subsequently pardoned by the Governor. The petition had to be filed

not less than five years nor more than ten years after the date of the pardon. 1982 Md. Laws

Chap. 872. In 1988, the General Assembly amended § 737 by adding the “good cause”

proviso now codified as Crim. Proc. § 10-105. 1988 Md. Laws Chap. 592. At the time, that

subsection—which immediately followed the provision setting forth the waiting period

before a person may seek an expungement—read: “The court may grant a petition for

expungement at any time upon a showing of good cause by the petitioner.” Md. Code, Art.

27, § 737(d)(2) (1988). Significantly, when this amendment was adopted, § 737 did not

permit expungement of any convictions, other than those involving nonviolent offenses for

which the petitioner had been granted a “full and unconditional pardon by the Governor.”

Md. Code Art. 27, § 737(a)(7) (1957, 1988 Supp.).




                                           - 14 -
    According to the 1988 Senate Judicial Proceedings Committee Floor Report,7 the

General Assembly intended the amendment “to provide the court with some discretion to

grant an earlier expungement in appropriate cases.” The Committee went on to explain

(emphasis added):

        It is not unusual for a person to be arrested and perhaps charged with a crime
        which at the time seemed justified, but later turns out to have been incorrect.
        Under current law, that person must wait 3 years to have the record expunged,
        and during that period adverse consequences can occur, particularly in the
        case of a young person who is starting, or trying to start, a career. For
        example, entry into the Armed Forces could be delayed or even denied
        because that person must indicate “YES” to the question whether the person
        has been arrested or charged with a crime. This is true within the currently
        required 3-year period, even though the arrest or charging was found to be a
        mistake.
        This bill does not intend to make it easier for a criminal to expunge the
        criminal’s record, but it is intended to allow the court some latitude by
        placing within the court’s discretion the authority to expunge a record when
        sufficiently good reason for doing so is presented.

Legislative Bill File, S.B. 429 at 6.

    The floor report suggests that the General Assembly intended the 1988 amendment to

what is now Crim. Proc. § 10-105(c)(9) to authorize courts to waive the time requirements

set forth in Crim. Proc. § 10-105(c)(1) through (c)(8) for good cause shown.8




    7
     See Blackstone v. Sharma, 461 Md. 87, 130 (2018) (characterizing floor reports as
“key legislative history document[s].”).
    8
     Moreover, as we will soon explain, Crim. Proc. § 10-110 was not in existence in
1988.


                                            - 15 -
    Effective October 1, 2001, Article 27, § 737 was repealed, reenacted, and recodified

without substantive change as Crim. Proc. § 10-105, thereby continuing to authorize the

expungement of convictions only for nonviolent crimes which the Governor had

unconditionally pardoned. Next, in 2008, Crim. Proc. § 10-105 was amended to add

subsection (a)(9), which as we have explained, provides for the expungement of

convictions or a finding of not criminally responsible for a number of minor nuisance

crimes such as panhandling, drinking an alcoholic beverage in a public place, and loitering.

    The Senate Judicial Proceedings Committee Floor Report explained that Crim. Proc.

§ 10-105(a)(9) was intended to permit “destitute and homeless persons . . . to escape the

collateral consequences or civil disabilities of such convictions.” Legislative Bill File, S.B.

695 at 8.

    Contemporaneously with its adoption of Crim. Proc. § 10-105(a)(9), the General

Assembly imposed a corresponding time requirement, which provided:

       A petition for expungement based on the conviction of a crime under
       subsection (a)(9) of this section may not be filed within 3 years after the
       conviction or statutory completion of the sentence, including probation, that
       was imposed for the conviction, whichever is later.

Md. Code, Crim. Proc. § 10-105(c)(6) (2001). As with the waiting periods for records

relating to dispositions of charges not involving convictions, subsection (c)(6) was subject

to the “good cause” exception then recodified as Crim. Proc. § 10-105(c)(7).

    In 2016, the General Assembly enacted the Justice Reinvestment Act, which, among

other things, added § 10-110 to the Criminal Procedure Article. See 2016 Md. Laws, Chap.




                                            - 16 -
515.9 In contrast to Crim. Proc. § 10-105, which primarily conditions expungement

eligibility on the disposition of the charges, Crim. Proc. § 10-110(a) provides for the




    9
      After it enacted the Justice Reinvestment Act, the General Assembly has passed
legislation pertaining to expungements on several occasions:
     In 2017, the General Assembly added battery to the common law misdemeanor
convictions eligible for expungement pursuant to then Crim. Proc. § 10–110(a)(25). See
2017 Md. Laws, Chap. 703. In a corresponding amendment, “common law battery” was
included among those convictions eligible for expungement “15 years after the person
satisfies the sentence or sentences imposed for all convictions for which expungement is
requested[.]” Id.
     A 2018 amendment permitted the expungement of convictions for first, second, and
third-degree burglary, felony theft, and possession with intent to distribute a controlled
dangerous substance under Crim. Law § 5–602(2) after the expiration of a 15-year waiting
period. See 2018 Md. Laws, Chap. 143.
    In 2019, the General Assembly added a twenty-sixth category of expungement-eligible
misdemeanor convictions—specifically, for violations of certain maritime laws—and
permitted expungement of an increased number of prostitution-related convictions. See
2019 Md. Laws, Chap. 599 and Chap. 600.
    In 2021, the General Assembly twice amended Crim. Proc. § 10–110. The first such
amendment made fourth-degree burglary expungable. See 2021 Md. Laws, Chap. 31. The
second added another category of expungement-eligible misdemeanors, thereby permitting
the expungement of convictions for driving while the privilege to do so has been
suspended, cancelled, refused, or revoked. See 2021 Md. Laws, Chap. 620.
     Additionally, in 2021, the General Assembly enacted Crim. Proc. § 10–105.1, which
provides for the expungement within three years of records maintained by State and local
agencies relating to (i) charges for possession of marijuana pursuant to Md. Code, Crim.
Law § 601(c)(2)(ii) and (ii) must-appear violations of the Transportation Article, “if no
charge in the case resulted in a disposition other than: (1) acquittal; (2) dismissal; (3) not
guilty; or (4) nolle prosequi, except nolle prosequi with a requirement of drug or alcohol
treatment.” See 2021 Md. Laws, Chap. 680.
    In 2022, the General Assembly reduced the waiting period for an individual convicted
of possession with intent to distribute cannabis in violation of Crim. Law § 5–602 to file
an expungement petition to “3 years after the person satisfies the sentence or sentences

                                            - 17 -
expungement of convictions for specifically enumerated offenses, including 27

misdemeanors and three felonies. Conspicuously absent from § 10-110 is a provision

conferring upon courts the authority to grant expungement petitions at any time for good

cause shown. This suggests that the General Assembly intended to restrict the exercise of

this discretion to petitions filed pursuant to Crim. Proc. § 10-105. Compare Gardner v.

State, 420 Md. 1, 11 (2011) (“[W]here Congress includes particular language in one section

of a statute but omits it in another . . ., it is generally presumed that Congress acts

intentionally and purposely in the disparate inclusion or exclusion.” (quoting Keene Corp.

v. United States, 508 U.S. 200, 208 (1993))), with Mayor & City Council of Balt. v. Chase,

360 Md. 121, 129 (2000) (“In attempting to harmonize [two statutes], we presume that,

when the Legislature enacted the later of the two statutes, it was aware of the one earlier

enacted.” (quoting Cicoria v. State, 332 Md. 21, 43 (1993)).

    Finally, we consider the interpretive consequences of accepting Mr. S.’s proposed

construction of Crim. Proc. § 10-105(c)(9). His interpretation would make meaningless

surplusage of the time limitations set out in § 10-110(c)(1)–(3).10 Mr. S.’s proffered




imposed for all convictions for which expungement is requested[.]” 2022 Md. Laws, Chap.
26.
    10
        Crim. Proc. § 10-110(c)(1) sets out a general requirement that petitions for
expungements for the offenses listed in § 10-110 may not be filed “earlier than 10 years
after the person satisfies the sentence or sentences imposed for all convictions for which
expungement is requested[.]” Section 10-110(c)(2) and (c)(3) set out fifteen year waiting
periods for filing expungement petitions for common law battery, the domestically related
crimes law specified in Crim. Proc. § 6-233, and felonies.


                                          - 18 -
interpretation of § 10-105(c)(9) would also render meaningless § 10-110(d), which

provides “if the person [seeking expungement] is convicted of a new crime during the

applicable time period set forth in subsection (c) of this section, the original conviction or

convictions are not eligible for expungement unless the new conviction becomes eligible

for expungement.”

    In our view, the plain text of the statute, the legislative history, the relevant case law,

and a consideration of the interpretative consequences all point to the conclusion that the

General Assembly did not intend the “good cause” proviso in Crim. Proc. § 10-105 to apply

to expungement petitions filed pursuant to Crim. Proc. § 10-110.

    We affirm the judgments of the circuit court.



                                           APPEAL NO. 607, 2021 TERM:
                                           THE JUDGMENT OF THE CIRCUIT
                                           COURT FOR BALTIMORE COUNTY
                                           IS AFFIRMED. APPELLANT TO PAY
                                           COSTS.


                                           APPEAL NO. 608, 2021 TERM:
                                           THE JUDGMENT OF THE CIRCUIT
                                           COURT FOR BALTIMORE COUNTY
                                           IS AFFIRMED. APPELLANT TO PAY
                                           COSTS.




                                            - 19 -